Citation Nr: 0019318	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized service in the Philippine Army for 
various periods between December 1941 and May 1946, including 
confinement as a prisoner of war of the Japanese government 
from April 10 to September 19, 1942.  He died on July [redacted], 
1976, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant also completed an appeal of the RO's June 1997 
denial of legal entitlement to nonservice-connected death 
pension benefits, but at her June 1999 VA Travel Board 
hearing, she indicated that she no longer wished to pursue 
this claim.  See 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a February 1978 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

3.  Evidence has been added to the claims file since February 
1978 that is neither cumulative nor redundant and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the appellant's previously 
denied claim.

4.  The veteran died on July [redacted], 1976, and his death 
certificate lists an infero-lateral wall myocardial 
infarction as the cause of his death.

5.  At the time of the veteran's death, service connection 
was in effect for pulmonary tuberculosis, rated as 30 percent 
disabling.

6.  The evidence of record, taken as a whole, does not 
support the finding that the veteran's death was caused by 
either service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 1978 Board decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the February 1978 Board decision 
is new and material, and the appellant's claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999).

3.  A disability incurred in or aggravated by service or a 
service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Further, 38 C.F.R. § 3.156(a) (1999) provides that "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be  so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Manila VARO initially denied service connection for the 
cause of the veteran's death in an October 1976 rating 
decision on the basis that the "[c]ause of death was so 
overwhelming and death would have occurred regardless of the 
existence of the service-connected condition" of pulmonary 
tuberculosis.  The appellant appealed this denial to the 
Board.  In a February 1978 decision, the Board affirmed the 
denial of the appellant's claim on the basis that there was 
no etiological relationship between the veteran's service-
connected disability and the cause of his death, 
cardiovascular disease. 

Since a decision issued by the Board is considered final, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the February 1978 Board 
decision.  The additional evidence includes the transcript of 
the appellant's June 1999 VA Travel Board hearing before the 
undersigned member of the Board, during which she asserted 
that the veteran's death was related to a disability incurred 
in service, particularly as a prisoner of war.  The appellant 
also indicated that she had worked as a nurse, and for that 
reason the Board does not conclude that she lacks the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because this 
evidence is new to the record, and in view of the standard 
for materiality set forth in Hodge, the Board finds that this 
evidence is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
appellant's previously denied claim for service connection 
for the cause of the veteran's death.  Accordingly, that 
claim is reopened.

Having reopened the appellant's claim for service connection 
for the cause of the veteran's death, the next step is 
consideration of the claim on a de novo basis.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Additionally, certain chronic diseases, 
including cardiovascular disorders, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Moreover, service connection may 
be granted for the cause of a veteran's death if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
It is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999). 

However, in Elkins v. West, 12 Vet. App. 209, 218-19 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the appellant with the development of 
facts pertinent to the claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

In this case, the Board finds that the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the Board is satisfied 
that the appellant has submitted a claim which is plausible 
and capable of substantiation.  The Board is also satisfied 
that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and no further 
assistance to the appellant is required to comply with the 
VA's duty to assist her under 38 U.S.C.A. § 5107(a) (West 
1991).

The veteran died on July [redacted], 1976, and his death 
certificate lists an infero-lateral wall myocardial infarction 
as the primary cause of his death.  At the time of the veteran's 
death, service connection was in effect for pulmonary 
tuberculosis, rated as 30 percent disabling.

The Board has reviewed the veteran's service-era records, 
including his May 1946 separation examination report.  These 
records are negative for any treatment for cardiovascular 
problems.  Also, several post-service VA examinations, 
including a March 1976 VA examination, revealed no 
cardiovascular problems.  The report of the March 1976 
examination also indicates that the veteran's pulmonary 
tuberculosis was inactive at that time.

In July 1976, the veteran was admitted to a VA hospital with 
complaints of severe precordial pain accompanied by cold, 
clammy sweating.  He subsequently went into cardiac arrest 
and, despite attempts at resuscitation, he was pronounced 
dead one hour after admission and before an evaluation could 
be performed on him.  An autopsy report lists multiple 
diagnoses, including fibrocaseous tuberculosis, but does not 
includes any commentary or opinion as to whether this 
disability contributed to the veteran's death.  Other listed 
diagnoses include a recent infarct of the myocardium of the 
left ventricle and moderate atherosclerosis involving the 
aorta and its main branches with 80-90% narrowing of the 
lumen of both coronary arteries.  

In a February 1977 statement submitted as a Substantive 
Appeal in conjunction with her original claim for service 
connection for the cause of the veteran's death, the 
appellant stated that tuberculosis can hinder the flow of 
blood and that such an obstruction in blood flow can cause a 
heart failure and death.  She also indicated that an aneurysm 
might result from a germ infection caused by pulmonary 
tuberculosis.  In conclusion, the appellant stated that 
"[a]ny of the degenerative and fatal processes as discussed 
above contributed substantially or materially to the cause of 
[the veteran's] death on July [redacted], 1976."

During her June 1999 hearing, the appellant testified that 
she was a nurse and that she had familiarity with heart 
disease and beriberi.  She reported that she had worked at a 
hospital in the Philippines where the veteran was 
hospitalized in 1946 following imprisonment and that, at the 
time of that hospitalization, the veteran had pulmonary 
tuberculosis and a "short period . . . heart problem" that 
was his "first attack."

In view of the appellant's professional background as a nurse 
and her statements as to the cause of the veteran's death, 
the Board referred this case to a Veterans Health 
Administration (VHA) doctor for an opinion regarding the 
cause of the veteran's death, based upon a review of the 
veteran's claims file.  In an April 2000 report, R. Scott 
Morehead, M.D., Assistant Professor of Medicine at the 
University of Kentucky School of Medicine, Division of 
Pulmonary & Critical Care Medicine, and a VA staff physician, 
concluded that it was not at least as likely as not that the 
veteran's service-connected pulmonary tuberculosis was a 
causal factor in his death because the cause of death was a 
cardiovascular disorder, and the veteran's tuberculosis was 
inactive at the time of his death.  

Dr. Morehead noted that no definite association between 
coronary artery disease and pulmonary tuberculosis had been 
established and that there was no evidence of disease 
activity near the time of the veteran's death that could have 
predisposed him to death from a myocardial infarction.  Also, 
Dr. Morehead opined that it was not at least as likely as not 
that the veteran's cause of death, a cardiovascular disorder, 
was related to his period as a prisoner of war.  He observed 
that there was no evidence of heart disease during service 
and that war prison conditions were not known to predispose 
coronary artery disease.  

In this case, the Board acknowledges that the appellant has 
indicated that she, as a nurse, has familiarity with heart 
disease, and she has linked the cause of the veteran's death 
with his period as a prisoner of war and his service-
connected pulmonary tuberculosis.  The appellant, however, 
has not cited to specific evidence of record or any relevant 
medical authority to support her contentions.  By contrast, 
Dr. Morehead's opinion is not supportive of the claim and 
cited to the absence of specific findings from service and 
the claim file to support his conclusions.  Additionally, his 
opinion refers to research showing that a causal connection 
between pulmonary tuberculosis and heart disease was not 
supported by relevant medical authority.  Taking all these 
factors into consideration, the Board finds that the VHA 
doctor's conclusions have the greater probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995) (the Board may adopt a medical opinion as 
sufficient to satisfy the reasons and bases requirements 
where the expert has fairly considered material evidence 
which appears to support the appellant's position).  

Regrettably, in view of the evidence, the Board concludes 
that disability incurred either as a result of service or as 
secondary to a service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  The Board appreciates the veteran's service 
and recognizes the hardships he most certainly endured as a 
POW.  The preponderance of the evidence, however, is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the veteran's present claim, however, the doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  
The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

